Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
19, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00146-CV



 IN RE Y. GINA LISITSA AND LISITSA LAW CORPORATION, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-51599

                          MEMORANDUM OPINION

      On February 22, 2013, relators filed a petition for writ of Mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P.
52. In the petition, relator asks this Court to compel the Honorable Joseph J.
Halbach, Jr., presiding judge of the 333rd District Court of Harris County to vacate
his order of February 20, 2013, denying relators’ motion for protective order.
      Relators have not established they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.

                                    PER CURIAM



      Panel consists of Justices Christopher, Jamison and McCally.




                                        2